Determination of the respondent State Bingo Control Commission dated August 11, 1971, denying the application for a bingo registration and identification number, unanimously annulled, on the law, and the application granted, without costs and without disbursements. On the whole record (cf. Matter of Stork Rest. v. Boland, 282 N. Y. 256), there was insufficient evidence to sustain the determination upon the commission’s expressed ground that the creation of the Congregation was for the financial benefit of the religious leader. The substantial evidence test not having been met (see Matter of Inwood Post No. 581, American Legion v. State Bingo Control Comm., 22 A D 2d 884), the determination must be annulled. Concur—Stevens, P. J., Markewich, Kupferman, Murphy and Capozzoli, JJ.